Title: From Thomas Jefferson to Hugh Holmes, 17 June 1823
From: Jefferson, Thomas
To: Holmes, Hugh


Dear Sir
Monticello
June 17. 23.
You will recollect probably that about 3. or 4. years ago you were so kind as to engage of messrs Blackford and co three cornshellers, two for myself and one for Genl Cocke but all in my name, and to undertake to pay them, and I was to replace the money at the University on account of your instalments due there. you accordingly paid them 75.D. (the price at the furnace probably,) the company sent 10. to mr Kelly. I took my 2. and paid the bursar of the University for you 60.D. Genl Cocke took his and paid mr Kelly 30.D. which mr Kelly remitted to Blackford & co. yesterday  an agent of theirs called on me with an account charging me 90.D. for 3. and crediting me 75.D. paid by you. I told the gentleman I was confident  they were paid for these three, and as it would require investigation I could say nothing than; and he left me. I went to mr Kelly’s this morning and he shewed his book proving that he had remitted Genl Cocke’s 30.D. it appears then that they are overpd 15.D. and you are short paid 15.D. consequently that they must refund you that sum, which I hope you will find it convenient to reclaim from them and  save yourself from loss by your kindness, their error has been to charge me with three machines when I had but two, or if they chuse to consider the one delivered to Genl Cocke as delivered to me, then they must consider the money pd to mr Kelly by Genl Cocke as paid by me—with my regret that you have been so long unpaid (which I had not before discovered) accept the assurance of my great friendship & respectTh: Jefferson